PER CURIAM:
Charles Scott Linton, appointed counsel for Corry Averett, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion is GRANTED, and Aver-ett’s conviction and sentence are AFFIRMED.